UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from , 20, to , 20. Commission File Number American Fiber Green Products, Inc. (Exact Name of Registrant as Specified in its Charter) NEVADA 91-1705387 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1618 51st South, Tampa, FL 33619 (Address of Principal Executive Offices) (813) 247-2770 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(g) of the Act: $.001 par value preferred stock Over the Counter Bulletin Board $.001 par value common stock Over the Counter Bulletin Board Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the past 12 months (orfor such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.¨YESxNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YESxNO Transitional Small Business Disclosure Format (check one): Yes ¨ No x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 9,249,628 shares of the Registrant’s $.001 par value common stock outstanding as of March 31, 2008. - 1 - Table of Contents American Fiber Green Products, Inc. FORM 10-Q - INDEX Part I FINANCIAL INFORMATION Item1. Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures about Market 21 Item (T). Controls and Procedures 21 Part II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8K 22 Signatures 23 Certifications - 2 - American Fiber Green Products, Inc. PART I—FINANCIAL INFORMATION Statements in this Form 10Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10Q Quarterly Report, except as required by law. - 3 - ITEM1. FINANCIAL STATEMENTS American Fiber Green Products, Inc. As of March 31, 2008 and for the Three Months Ended March 31, 2008 and 2007 Contents Consolidated Financial Statements: Consolidated Condensed Balance Sheets 6 Consolidated Condensed Statements of Operations 7 Consolidated Condensed Statement of Changes in Stockholders’ Deficit 8 Consolidated Condensed Statements of Cash Flows 9 Notes to Consolidated Condensed Financial Statements 10 - 4 - American Fiber Green Products, Inc. Consolidated Condensed Balance Sheet March 31, 2008 December 31, 2007 (unaudited) ASSETS Current Assets: Cash $ 1,000 $ 72 Other receivables, net 28,172 24,343 Total current assets 29,172 24,415 Notes receivable, net 98,405 98,405 Machinery, Equipment and Tooling, net of Accumulated Depreciation of $18,750 and $17,500 31,250 32,500 Total Assets $ 158,827 $ 155,320 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 361,582 $ 347,788 Accrued expenses 1,385 0 Subscription payable 10,000 10,000 Total current liabilities 372,967 357,788 Notes payable to shareholders 334,035 334,035 Deferred wages 626,972 608,397 Accrued interest payable 596,739 566,456 Other payables, related parties 222,642 221,542 Total long term liabilities 1,780,388 1,730,430 Total Liabilities 2,153,355 2,088,218 Stockholders’ Deficit Preferred stock, $.001 par value; 5,000,000 shares authorized; no shares issued or outstanding Common stock, $.001 par value; 350,000,000 shares authorized; 9,249,628 shares issued and outstanding 9,250 9,250 Additional paid in capital 2,318,510 2,318,510 Accumulated deficit (4,322,288 ) (4,260,658 ) Total stockholder’s deficit (1,994,528 ) (1,932,898 ) Total Liabilities and Stockholders’ Deficit $ 158,827 $ 155,320 The accompanying notes are an integral part of the financial statements. - 5 - American Fiber Green Products, Inc. Consolidated Condensed Statements of Operations Unaudited Three Months Ended March 31, 2008 2007 (unaudited) (unaudited) Other expense (income): Marketing, general and administrative expenses $ 34,523 $ 40,585 Interest expense 31,071 27,301 Interest income (3,964) (2,617) Total other expense (income) 61,630 65,269 (Loss) before income taxes (61,630) (65,269) Income taxes — — Net loss $ (61,630) $ (62,269) Basic and diluted loss per share $ (.01) $ (0.01 Basic and diluted weighted average number of common shares outstanding 9,249,628 9,201,712 The accompanying notes are an integral part of the financial statements. - 6 - American Fiber Green Products, Inc. Consolidated Condensed Statements of Changes in Stockholders’ Deficit For the year ended December31, 2007 and for the Three Months Ended March 31, 2008 Common Stock Shares Common Stock Amount Additional Paid in Capital Accumulated Deficit Total Balance, December31, 2006 9,199,228 2,239,000 50,000 (3,983,796 ) (1,694,796 ) Issuance of common stock for cash 20,400 20 13,240 13,260 Issuance of common stock for services 30,000 30 25,470 25,500 Net loss (276,862 ) (276,862 ) Balance, December 31, 2007 9,249,628 $ 2,239,050 $ 88,710 $ (4,260,658 ) $ (1,932,898 ) Net loss (unaudited) (61,630) (61,630) Balance, March 31, 2008 (unaudited) 9,249,628 $ 2,239,050 $ 88,710 $ (4,322,288 ) $ (1,9994,528 ) The accompanying notes are an integral part of the financial statements. - 7 - American Fiber Green Products, Inc. Consolidated Condensed Statements of Cash Flows For the three Months Ended March 31, 2008 and 2007 2008 2007 (unaudited) (unaudited) Operating activities Net loss $ (61,630 ) $ (65,269 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 1,250 1,250 Increase (decrease) in: Change in other assets 7,000 Change in receivables (3,829 ) (2,377 ) Change in accounts payable 13,794 9,804 Change in accrued expenses 1,385 Deferred compensation 18,575 15,075 Net cash used by operating activities (30,455 ) (34,517 ) Investing activities Other assets / liabilities 30,282 (13,200 ) Financing activities Issuance of common stock 13,260 Interest payable 26,490 Proceeds from issuance of notes payable 1,100 10,000 Net cash provided by financing activities 1,100 49,750 Net increase in cash 928 2,032 Cash at beginning of period 72 81 Cash at end of period $ 1,000 $ 2,113 The accompanying notes are an integral part of the financial statements. - 8 - AMERICAN FIBER GREEN PRODUCTS, INC. Notes to Consolidated Financial Statements As of March31, 2008 and for the Periods Ended March31, 2008 and 2007 NOTE 1 - ORGANIZATION AND BUSINESS American Fiber Green Products, Inc. came into existence as a result of the following transactions: In March of 1993, William Amour founded Amour Hydro Press, Inc. (AHP) to conduct research and development to commercialize proprietary technology that would allow the company to process waste fiberglass and resins into new commercially viable products. In January of 1996 the Board of Directors authorized the merger of AHP with Amour Fiber Core, Inc. a Washington corporation. Each common share of Amour Hydro Press, Inc. was exchanged for 280 common shares of Amour Fiber Core, Inc. The authorized shares of Amour Fiber Core, Inc. were 5,000,000 shares. The company operated under this configuration until June 1998 when the Board of Directors approved a three for one forward split (3:1)increasing the authorized from 5,000,000 to 15,000,000 common shares. Amendments to the Articles of Incorporation were filed with the State of Washington. Although approved and recorded the 3:1 forward split was not reported to the transfer agent of the company. The resulting change in common stock was from 3,675,996 to 11,027,988 common shares issued and outstanding. Within months of these actions, William Amour, founder and driving force behind the business was diagnosed with cancer and died in 1999. Attempts by the board to continue the operation of Amour Fiber Core, Inc. resulted in substantially more debt and ultimately the cessation of operations. The value of the company was in the exclusive rights to the proprietary technology, as well as the resources developed to source raw material and vendors and the ability to create viable products from waste material. There were 884 shareholders of record at the time of William Amour’s passing and they remained committed to the success of the Company. The Company ceased operations in January 2000, however, management continued to search for investors to be able to restart production. On September15, 2001, after several months of discussion and negotiations, Kenneth McCleave incorporated American Leisure Products, Inc. a Florida corporation, of which he was the sole shareholder of the 100,000 issued and outstanding shares for the purpose of merger with Amour Fiber Core, Inc. The terms and conditions of said merger included Mr.McCleave’s assistance in resolution of a number of problems restricting Amour. Litigation with the landlord and disgruntled note holders threatened the collapse of the company unless amicable resolution was achieved. The terms of the merger were established and the concerns were resolved over the subsequent 24 months. In May of 2004, following appropriate shareholder consent and board action, Amour Fiber Core, Inc. (Washington) merged with a newly formed Nevada corporation of the same name and with the same issued and outstanding shares (11,027,988). Amour Fiber Core, Inc. (Nevada) has authorized 350,000,000 common and 5,000,000 preferred shares. On May24, 2004, Amour Fiber Core, Inc. (Nevada) then entered into an Agreement and Plan of Merger with American Leisure Products, Inc., a Florida corporation with a total issued and outstanding of 100,000 common shares. A 1:6 reverse split of the Amour Fiber Core, Inc. shares held by the AFC shareholders reduced the issued and outstanding common shares of AFC (Nevada) from 11,027,988 to 1,837,998. The merger called for each share of ALP to convert to 73.52 shares of Amour Fiber Core, Inc. (Nevada). The sole shareholder of ALP received 7,352,000 shares of Amour Fiber Core, Inc. (Nevada) in the merger (i.e. a conversion ratio of 73.52:1). Following this transaction, Amour Fiber Core, Inc. (Nevada) had 9,189,998 shares outstanding. Following this merger and in keeping with the Shareholder Consent and subsequent board action, the name of Amour Fiber Core, Inc. (Nevada) was changed to American Fiber Green Products, Inc. American Leisure Products, Inc. (a Florida corporation) became a wholly owned subsidiary of American Fiber Green Products, Inc. The assets and opportunities of American Fiber Green Products, Inc. (f/k/a Amour Nevada and Amour Washington) were moved to a newly formed, Amour Fiber Core, Inc., (a Florida Corporation) as a wholly owned subsidiary. The resulting structure is American Fiber Green Products, Inc. (Nevada) holding 100% of the stock of American Leisure Products, Inc. (Florida) and Amour Fiber Core, Inc. (Florida). NOTE 2 - GOING CONCERN The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company’s continued existence is dependent upon the Company’s ability to obtain additional debt and/or equity financing. The Company has incurred losses since inception and, the Company is not generated any revenues from its products. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The Company anticipates beginning construction of a plant within the next 6 months and expects to complete the project and to begin production of scrapped fiberglass reclamation as a raw material within the next 18 months. Although the cost of construction is not readily determinable, the Company estimates the cost to be approximately $250,000 per plant. Management plans to raise additional funds through the sale of sub-licensing agreements, project financings or through future sales of their common stock, until such time as the Company’s revenues are sufficient to meet its cost structure, and ultimately achieve profitable operations. There is no assurance that the Company will be successful in raising additional capital or achieving profitable operations. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statements include the activity of the Company and its wholly owned subsidiaries. All intercompany transactions have been eliminated in consolidation. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. For purpose of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. Inventory is valued at the lower of cost or market. All inventory will be evaluated periodically for excess amounts on hand and obsolescence. If necessary, appropriate reserves will be established. Property and equipment are stated at cost and are depreciated over their estimated useful lives. Depreciation is currently recorded as Marketing, General and Administrative expense. At such time as assets are transferred to revenue generating production, their associated depreciation will be recorded as Cost of Sales. Property and equipment consist of mold tooling with estimated useful lives of 3 - 10 years. The Company recognizes revenues from 1) tipping fees in the acquisition of scrap fiberglass, 2) sale of products produced with reclaimed fiberglass, 3) fees charged for licensing and installation of the proprietary reclamation and manufacturing processes, 4) royalties charged to licensees for revenues generated by using our licensed processes, 5) sales of other fiberglass products (reproduction cars, boats). Revenue is recorded when products and services are provided to the customer. Project development costs are expensed as incurred. The cost of equipment that will be acquired or constructed for project development activities, and that have alternative future uses, both in project development, marketing or sales, will be classified as property and equipment and depreciated over their estimated useful lives. To date, project development costs include the development, engineering, and marketing expenses related to the Company’s fiberglass reclamation process and associated product development. The Company accounts for income taxes in accordance with FASB Statement No.109 “Accounting for Income Taxes.” SFAS No.109 requires the Company to provide a net deferred tax asset/liability equal to the expected future tax benefit/expense of temporary reporting differences between book and tax accounting methods and any available operating loss or tax credit carry forwards. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the consolidated financial statements carrying amounts of existing assets and liabilities and their respective income tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized as income in the period that included the enactment date. The fair value of financial instruments approximated their carrying values at March31, 2008. The financial instruments consist of cash, interest receivable, notes receivable, accounts payable and notes payable. The Company presents basic loss per share (“EPS”) and diluted EPS on the face of the consolidated statement of operations. Basic loss per share is computed as net loss divided by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur from common shares issuable through stock options, warrants, and other convertible securities. As of March31, 2008, there were no dilutive instruments outstanding. Restricted shares are considered outstanding and included in the computation of both the basic and fully diluted earnings per share computations. Common stock that is restricted until certain conditions have been met are only included in the per share computation once the condition has been satisfied. The Company’s operations are subject to production of a new processing technology. Significant technical and regulatory changes can have a dramatic effect on product opportunities. Design and development of new processes are critical elements to achieve and maintain profitability in the Company’s new industry segment. The Company may be subject to federal, state and local environmental laws and regulations. The Company does not anticipate expenditures to comply with such laws and does not believe that regulations will have a material impact on the Company’s financial position, results of operations, or liquidity. The Company believes that its operations comply, in all material respects, with applicable federal, state, and local environmental laws and regulations In December2004, the Financial Accounting Standards Board (‘FASB”) issued SFAS No.123R, “Share-Based Payment” (“SFAS No.123R”), which requires, among other things, that all share-based payments to employees, including grants of stock options, be measured at their grant-date fair value and expensed in the consolidated financial statements. The accounting provisions of SFAS No.123R are effective at the beginning of the fiscal year that begins after December15, 2005; therefore, the Company is required to adopt SFAS No.123R in the first quarter of the fiscal year ended 2006. The pro forma disclosures previously permitted under SFAS No.123 will no longer be an alternative to financial statement recognition. Management does not believe that the adoption of SFAS No.123R will have a material effect on the financial condition, results of operations or cash flows. In September 2006, the FASB issued SFAS No.157,Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This statement does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. SFAS No.157 is effective for fiscal years beginning after November 15, 2007, and all interim periods within those fiscal years. In February 2008, the FASB released FASB Staff Position (FSP FAS 157-2 – Effective Date of FASB Statement No.157) which delays the effective date of SFAS No.157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually), to fiscal years beginning after November 15, 2008 and interim periods within those fiscal years.
